Exhibit 10.1

 

 

 

 

LOGO [g573350g42a06.jpg]

SIXTH AMENDMENT TO CREDIT AGREEMENT

dated as of September 26, 2013

among

Memorial Production Operating LLC,

as Borrower,

The Guarantors Party Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Royal Bank of Canada, The Royal Bank of Scotland plc, Union Bank, N.A., and

Comerica Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC and J.P. Morgan Securities LLC

Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
September 26, 2013 (the “Sixth Amendment Effective Date”), is among MEMORIAL
PRODUCTION OPERATING LLC, a limited liability company formed under the laws of
the State of Delaware (the “Borrower”); MEMORIAL PRODUCTION PARTNERS LP, a
limited partnership formed under the laws of the State of Delaware (the
“Parent”); each of the other undersigned guarantors (the “Other Guarantors”, and
together with the Borrower and the Parent, the “Loan Parties”); each of the
Lenders that is a signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A.        The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 14, 2011 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B.        The Borrower has advised the Administrative Agent and the Lenders that
the Borrower has entered into the Subject Acquisition Agreements (as defined on
Schedule 1 hereto) pursuant to which the Borrower will acquire, directly or
indirectly, as applicable, the Subject Acquisition Assets (as defined on
Schedule 1 hereto), in each case, as more particularly described in the Subject
Acquisition Agreements.

C.         The parties hereto desire to (i) amend the Credit Agreement in
certain respects including, without limitation, to increase the Aggregate
Maximum Credit Amounts to $2,000,000,000, to be effective as of the Sixth
Amendment Effective Date, and (ii) provide for the automatic increase of the
Borrowing Base to an amount equal to the sum of (a) the Borrowing Base in effect
immediately prior to the effectiveness of the increase in the Borrowing Base
provided for in Section 3 hereof upon the consummation of each of the Subject
Acquisitions (as defined on Schedule 1 hereto) plus (b) $440,000,000, which
increase is to be effective immediately prior to the consummation of each of the
Subject Acquisitions on the Subject Acquisition Closing Date (as defined below).

D.        The Borrower has requested that Branch Banking and Trust Company,
Compass Bank, Canadian Imperial Bank of Commerce, New York Branch, and UBS Loan
Finance LLC (each a “New Lender” and, collectively, the “New Lenders”) become
Lenders hereunder with Maximum Credit Amounts and Elected Commitments in the
amounts as shown on Annex I to the Credit Agreement (as amended hereby).

E.        The Borrower has advised the Administrative Agent and the Lenders
that, substantially contemporaneously with the consummation of the Subject
Acquisitions, (i) Tanos Exploration, LLC, a Texas limited liability company,
will merge with Tanos Energy, LLC, a Delaware limited liability company (“Tanos
Energy”), with Tanos Energy being the surviving entity following such merger,
(ii) Tanos Energy Holdings, LLC, a Delaware limited liability company, will
merge with Tanos Energy with Tanos Energy being the surviving entity, and (iii)

 

Page 1



--------------------------------------------------------------------------------

after giving effect to the mergers referred to in the foregoing clauses (i) and
(ii), the following entities will merge with the Borrower with the Borrower
being the surviving entity following each such merger: Boaz Energy, LLC, a
Delaware limited liability company, Crown Energy Partners, LLC, a Delaware
limited liability company, Propel SPV, Stanolind SPV, and Tanos Energy (such
entities, collectively, the “Subject Acquisition Merger Entities”, and such
mergers referred to in the foregoing clauses (i) through (iii), collectively,
the “Subject Acquisition Closing Date Mergers”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.        Defined Terms. Certain capitalized terms used herein shall
have the meanings given to such terms on Schedule 1 hereto. Each capitalized
term which is defined in the Credit Agreement, but which is not defined in this
Sixth Amendment, shall have the meaning ascribed such term in the Credit
Agreement, as amended hereby. Unless otherwise indicated, all section references
in this Sixth Amendment refer to the Credit Agreement.

Section 2.        Amendments as of Sixth Amendment Effective Date. In reliance
on the representations, warranties, covenants and agreements contained in this
Sixth Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Credit Agreement shall be amended effective as of
the Sixth Amendment Effective Date in the manner provided in this Section 2.

2.1        Additional Definitions. Section 1.02 of the Credit Agreement is
hereby amended to add thereto in alphabetical order the following definitions
which shall read in full as follows:

“Additional Lender” has the meaning given to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning given to such term in
Section 2.06(c)(ii)(G).

“Affiliated Acquisition” means any Acquisition pursuant to which a Loan Party
will directly or indirectly acquire Oil and Gas Properties from an Affiliate of
the Borrower (other than a Loan Party).

“Aggregate Elected Commitment Amounts” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(c). As of the Sixth Amendment Effective Date, the
Aggregate Elected Commitment Amounts are $480,000,000.

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c).

 

Page 2



--------------------------------------------------------------------------------

“Elected Commitment Increase Certificate” has the meaning given to such term in
Section 2.06(c)(ii)(F).

“LIBOR Market Index”, when used in reference to any Loan or Borrowing, means
that such Loan is, or the Loans comprising such Borrowing are, bearing interest
at a rate determined by reference to the LIBOR Market Index Rate.

“LIBOR Market Index Rate” means, for any day with respect to any LIBOR Market
Index Loan, a rate per annum equal to the greater of: (a) 0% and (b) the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time on such
day (or if such day is not a Business Day, then the immediately preceding
Business Day), as the rate for dollar deposits with a one-month maturity. In the
event that such rate is not available at such time for any reason, then the
“LIBOR Market Index Rate” with respect to such LIBOR Market Index Loan shall be
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of an amount comparable to such Loan and for a one-month
maturity are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. on such day (or if such day is not a Business Day, then the
immediately preceding Business Day).

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement dated
as of September 26, 2013, among the Borrower, the Parent, the other Guarantors,
the Administrative Agent and the Lenders.

“Sixth Amendment Effective Date” means September 26, 2013.

“Total Commitments Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
total Commitments of the Lenders in effect on such day.

2.2        Amended Definitions. The definitions of “Applicable Margin”,
“Availability”, “Commitment”, “Interest Payment Date”, “Lenders”, “Loan
Documents”, “Maximum Credit Amount”, “Permitted Additional Debt”, “Specified
Acquisition”, “Type” and “Unused Commitment” contained in Section 1.02 of the
Credit Agreement are hereby amended and restated in their entirety to read in
full as follows:

“Applicable Margin” means, for any day, with respect to any ABR Loan, LIBOR
Market Index Loan or Eurodollar Loan, or with respect to the Commitment Fee
Rate, as the case may be, the rate per annum set forth in the Total Commitments
Utilization Grid below based upon the Total Commitments Utilization Percentage
then in effect:

 

Page 3



--------------------------------------------------------------------------------

Total Commitments Utilization Grid

Total

Commitments

Utilization

Percentage

     <25%   

  ³ 25%

  <50%

  

  ³ 50%

  <75%

  

  ³ 75%

  <90%

     ³90% Eurodollar Loans    1.500%    1.750%    2.000%    2.250%    2.500%

LIBOR Market

Index Loans

   1.500%    1.750%    2.000%    2.250%    2.500% ABR Loans    0.500%    0.750%
   1.000%    1.250%    1.500%

Commitment Fee

Rate

   0.375%    0.375%    0.375%    0.500%    0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12 and such
failure continues for more than 10 Business Days from the date when such Reserve
Report is due, then the “Applicable Margin” means the rate per annum set forth
on the grid when the Total Commitments Utilization Percentage is at its highest
level until such Reserve Report is delivered.

“Availability” means, at any time, (a) the then effective total Commitments
minus (b) the total Revolving Credit Exposures.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(a). The amount representing each Lender’s Commitment shall at any
time be the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Elected Commitment.

“Interest Payment Date” means (a) with respect to any ABR Loan and any LIBOR
Market Index Loan, the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

Page 4



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c), other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Notes, the Letter of Credit Agreements, the Letters of
Credit, the Agency Fee Letter, and the Security Instruments.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) modified from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(a).

“Permitted Additional Debt” means, at any time, the Debt evidenced by the
Permitted Senior Unsecured Notes, if Permitted Senior Unsecured Notes are then
outstanding.

“Specified Acquisition” means (a) any Affiliated Acquisition so long as, (i) at
the time any Loan Party enters into any Swap Agreements with respect to the
reasonably anticipated projected production from proved Oil and Gas Properties
to be acquired in such Affiliated Acquisition, the ratio of Availability to the
then effective total Commitments is at least 0.10 to 1.0, (ii) the Borrower has
delivered written notice to the Administrative Agent of the Loan Parties’ intent
to enter into such Swap Agreements not less than five Business Days prior to
entering into any Swap Agreements with respect to the reasonably anticipated
projected production from proved Oil and Gas Properties to be acquired in such
Affiliated Acquisition (which written notice shall include reserve engineering
data and such other information regarding such to-be-acquired Oil and Gas
Properties and such Affiliated Acquisition as the Administrative Agent may
reasonably request), and (iii) at the time any Loan Party enters into any Swap
Agreements with respect to the reasonably anticipated projected production from
proved Oil and Gas Properties to be acquired in such Affiliated Acquisition, no
Swap Agreements have been required to be Liquidated pursuant to
Section 9.18(a)(ii) in the immediately preceding 365-day period, and (b) any
Acquisition (other than an Affiliated Acquisition) for which: (i) a binding and
enforceable purchase and sale agreement has been signed by a Loan Party; and
(ii) at the time of the signing of the applicable purchase and sale agreement,
the ratio of Availability to the then effective total Commitments is at least
0.10 to 1.0.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate, the LIBOR Market Index Rate
or the Adjusted LIBO Rate.

 

Page 5



--------------------------------------------------------------------------------

“Unused Commitment” means (a) the then effective total Commitments minus (b) the
total Revolving Credit Exposures. With respect to each Lender, such Lender’s
Unused Commitment is such Lender’s Applicable Percentage of the Unused
Commitment.

2.3        Deletion of Definitions. The definitions of “Borrowing Base
Utilization Percentage”, “Intercreditor Agreement”, “Permitted Second Lien
Debt”, “Permitted Second Lien Debt Term Sheet” and “Permitted Second Lien
Documents” contained in Section 1.02 of the Credit Agreement are each hereby
deleted in their entirety.

2.4        Amendment to Section 2.02(b) of the Credit Agreement. Section 2.02(b)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

(b)       Subject to Section 3.03 and Section 5.06, each Borrowing shall be
comprised entirely of ABR Loans, LIBOR Market Index Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

2.5        Amendment to Section 2.02(c) of the Credit Agreement. The first
reference to “ABR Borrowing” contained in Section 2.02(c) of the Credit
Agreement is hereby deleted and replaced with a reference to “ABR Borrowing or
LIBOR Market Index Borrowing”.

2.6        Amendment to Section 2.02(d) of the Credit Agreement. The first
sentence of Section 2.02(d) of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

The Loans made by each Lender shall be evidenced by a single promissory note of
the Borrower in substantially the form of Exhibit A, dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement, (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption or (iii) any Lender that increases its Elected Commitment or becomes
a party hereto in connection with an increase in the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c), as of the effective date of such
increase, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed.

2.7        Amendments to Sections 2.03 of the Credit Agreement.

(a)       The first reference to “ABR Borrowing” contained in Section 2.03 of
the Credit Agreement is hereby deleted and replaced with a reference to “ABR
Borrowing or a LIBOR Market Index Borrowing”.

 

Page 6



--------------------------------------------------------------------------------

(b)      Clause (iii) of Section 2.03 of the Credit Agreement is hereby amended
and restated in its entirety to read in full as follows:

 (iii)      whether such Borrowing is to be an ABR Borrowing, a LIBOR Market
Index Borrowing or a Eurodollar Borrowing;

(c)      Clause (v) of Section 2.03 of the Credit Agreement is hereby amended
and restated in its entirety to read in full as follows:

 (v)        the amount of the then effective Borrowing Base, the amount of the
then effective Aggregate Elected Commitment Amounts, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

(d)      The parenthetical at the end of the second to last paragraph of
Section 2.03 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 (i.e. the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the Aggregate Elected Commitment Amounts).

2.8      Amendment to Section 2.04(c) of the Credit Agreement. Clause (iii) of
Section 2.04(c) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(iii)        whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Market Index Borrowing or a Eurodollar Borrowing; and

2.9      Amendments to Section 2.06 of the Credit Agreement.

(a)        The title of Section 2.06 is hereby deleted and replaced with the
following:

    Termination and Reduction of Aggregate Maximum Credit Amounts; Optional
Increase and Reduction of Aggregate Elected Commitment Amounts.

(b)        The second sentence of Section 2.06(a) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

    If at any time the Aggregate Maximum Credit Amounts, the Borrowing Base or
the Aggregate Elected Commitment Amounts is terminated or reduced to zero, then
the Commitments shall terminate on the effective date of such termination or
reduction.

(c)        Section 2.06(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

Page 7



--------------------------------------------------------------------------------

(i)        The Borrower may at any time terminate, or from time to time reduce,
the Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if (1) after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments or (2) the Aggregate Maximum Credit Amounts would be less than
$10,000,000 (unless with respect to this clause (2), the Aggregate Maximum
Credit Amounts are reduced to $0), and (C) upon any reduction of the Aggregate
Maximum Credit Amounts that would otherwise result in the Aggregate Maximum
Credit Amounts being less than the Aggregate Elected Commitment Amounts, the
Aggregate Elected Commitment Amounts shall be automatically reduced (ratably
among the Lenders in accordance with each Lender’s Applicable Percentage) so
that they equal the Aggregate Maximum Credit Amounts as so reduced.

(d)      A new Section 2.06(c) is hereby added to the Credit Agreement
immediately following Section 2.06(b), which Section 2.06(c) shall read in full
as follows:

  (c)        Increases, Reductions and Terminations of Aggregate Elected
Commitment Amounts.

     (i)      Subject to the conditions set forth in Section 2.06(c)(ii), the
Borrower may increase the Aggregate Elected Commitment Amounts then in effect by
increasing the Elected Commitment of a Lender or by causing a Person that is
acceptable to the Administrative Agent that at such time is not a Lender to
become a Lender (any such Person that is not at such time a Lender and becomes a
Lender, an “Additional Lender”). Notwithstanding anything to the contrary
contained in this Agreement, in no case shall an Additional Lender be the
Parent, an Affiliate of the Parent or a natural person.

     (ii)      Any increase in the Aggregate Elected Commitment Amounts shall be
subject to the following additional conditions:

      (A)      such increase shall not be less than $50,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Aggregate Elected Commitment Amounts exceed
the Borrowing Base then in effect;

      (B)      following any Scheduled Redetermination Date, the Borrower may
not increase the Aggregate Elected Commitment Amounts more than once before the
next Scheduled Redetermination Date (for the sake of clarity, all increases in
the

 

Page 8



--------------------------------------------------------------------------------

Aggregate Elected Commitment Amount effective on a single date shall be deemed a
single increase in the Aggregate Elected Commitment Amount for purposes of this
Section 2.06(c)(ii)(B));

      (C)        no Default shall have occurred and be continuing on the
effective date of such increase;

      (D)        on the effective date of such increase, no Eurodollar
Borrowings shall be outstanding or if any Eurodollar Borrowings are outstanding,
then the effective date of such increase shall be the last day of the Interest
Period in respect of such Eurodollar Borrowings unless the Borrower pays
compensation required by Section 5.02;

      (E)        no Lender’s Elected Commitment may be increased without the
consent of such Lender;

      (F)        if the Borrower elects to increase the Aggregate Elected
Commitment Amounts by increasing the Elected Commitment of a Lender, the
Borrower and such Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit H (an “Elected Commitment
Increase Certificate”); and

      (G)        if the Borrower elects to increase the Aggregate Elected
Commitment Amounts by causing an Additional Lender to become a party to this
Agreement, then the Borrower and such Additional Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit I (an “Additional Lender Certificate”), together with an Administrative
Questionnaire and a processing and recordation fee of $3,500, and the Borrower
shall (1) if requested by the Additional Lender, deliver a Note payable to the
order of such Additional Lender in a principal amount equal to its Maximum
Credit Amount, and otherwise duly completed and (2) pay any applicable fees as
may have been agreed to between the Borrower, the Additional Lender and/or the
Administrative Agent.

   (iii)      Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Elected
Commitment Amounts shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this

 

Page 9



--------------------------------------------------------------------------------

Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Aggregate
Elected Commitment Amounts (and the resulting modifications of each Lender’s
Maximum Credit Amount pursuant to Section 2.06(c)(v)).

     (iv)      Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii) and the
break-funding payments from the Borrower, if any, required by Section 5.02, if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

     (v)      Upon any increase in the Aggregate Elected Commitment Amounts
pursuant to this Section 2.06(c), (A) each Lender’s Maximum Credit Amount shall
be automatically deemed amended to the extent necessary so that each such
Lender’s Applicable Percentage equals the percentage of the Aggregate Elected
Commitment Amounts represented by such Lender’s Elected Commitment, in each case
after giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (A), and any resulting changes
in the Lenders’ Applicable Percentages.

     (vi)      The Borrower may from time to time terminate or reduce the
Aggregate Elected Commitment Amounts; provided that (A) each reduction of the
Aggregate Elected Commitment Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not reduce the Aggregate Elected Commitment Amounts if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 3.04(c), the
total Revolving Credit Exposures would exceed the Aggregate Elected Commitment
Amounts.

 

Page 10



--------------------------------------------------------------------------------

     (vii)      The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Elected Commitment Amounts under
Section 2.06(c)(vi) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable. Any
termination or reduction of the Aggregate Elected Commitment Amounts shall be
permanent and may not be reinstated, except pursuant to Section 2.06(c)(i). Each
reduction of the Aggregate Elected Commitment Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

     (viii)      Upon any redetermination or other adjustment in the Borrowing
Base pursuant to the Credit Agreement that would otherwise result in the
Borrowing Base becoming less than the Aggregate Elected Commitment Amounts, the
Aggregate Elected Commitment Amounts shall be automatically reduced (ratably
among the Lenders in accordance with each Lender’s Applicable Percentage) so
that they equal such redetermined Borrowing Base (and Annex I shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitment Amounts).

2.10    Deletion of Section 2.07(g) of the Credit Agreement. (a) Section 2.07(g)
of the Credit Agreement is hereby deleted in its entirety, (b) the references to
“Section 2.07(g)” contained in Section 2.07(a) and 2.07(d) are hereby deleted in
each instance, and (c) the references to “Section 2.07(f) or Section 2.07(g)”
contained in Section 3.04(c)(ii) and Section 3.04(c)(iii) are hereby deleted in
each instance and replaced in each instance with a reference to “or
Section 2.07(f)”.

2.11    Amendments to Section 2.08 of the Credit Agreement.

(a)      Clause (vi) of Section 2.08(b) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

  (vi)      specifying the amount of the then effective Borrowing Base and the
then effective Aggregate Elected Commitment Amounts and whether a Borrowing Base
Deficiency exists at such time, the current total Revolving Credit Exposures
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and the pro forma total
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

Page 11



--------------------------------------------------------------------------------

(b)      The first parenthetical in the second to last paragraph of
Section 2.08(b) of the Credit Agreement is hereby amended and restated as
follows:

  (i.e. the least of (A) the Aggregate Maximum Credit Amounts, (B) the then
effective Borrowing Base and (C) the Aggregate Elected Commitment Amounts).

2.12    Amendment to Section 3.02(a) of the Credit Agreement. Section 3.02(a) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

  (a)    ABR Loans and LIBOR Market Index Loans. The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate. The Loans comprising
each LIBOR Market Index Borrowing shall bear interest at the LIBOR Market Index
Rate plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate.

2.13    Amendment to Section 3.02(e) of the Credit Agreement. The last sentence
of Section 3.02(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

  The applicable Alternate Base Rate, LIBOR Market Index Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

2.14    Amendment to Section 3.04(b) of the Credit Agreement. The reference to
“ABR Borrowing” contained in Section 3.04(b) of the Credit Agreement is hereby
deleted and replaced with a reference to “ABR Borrowing or a LIBOR Market Index
Borrowing”.

2.15    Amendments to Section 3.04(c) of the Credit Agreement.

  (a)        Clause (i) of Section 3.04(c) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

    (i)      If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), or any reduction
in the Aggregate Elected Commitment Amounts pursuant to Section 2.06(c), the
total Revolving Credit Exposures exceeds the total Commitments, then the
Borrower shall (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j).

  (b)      Clause (iv) of Section 3.04(c) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

 

Page 12



--------------------------------------------------------------------------------

(iv)      Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied, first, ratably to any ABR Borrowings then outstanding, second,
ratably to any LIBOR Market Index Borrowings then outstanding, and third to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to such Eurodollar Borrowing in such order as the
Borrower may direct.

2.16    Amendment to Section 5.02 of the Credit Agreement. The reference to “ABR
Loan” contained in Section 5.02 of the Credit Agreement is hereby deleted and
replaced with a reference to “ABR Loan or a LIBOR Market Index Loan”.

2.17    New Section 5.06 of the Credit Agreement. A new Section 5.06 is hereby
added to the Credit Agreement immediately following Section 5.05 thereof, which
Section 5.06 shall read in full as follows:

Section 5.06    Availability of LIBOR Market Index Loans. Notwithstanding any
other provision of this Agreement, in the event that any Lender determines in
its sole discretion that LIBOR Market Index Loans are not available to be made
by it for any reason (including, without limitation, as a result of such Loans
becoming illegal or such Lender determining that adequate and reasonable means
do not exist for determining the LIBOR Market Index Rate), then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof, (b) no
Lender shall be required to make LIBOR Market Index Loans (and the Borrower
shall not be entitled to request LIBOR Market Index Loans or convert any other
Loans into LIBOR Market Index Loans) until such Lender notifies the Borrower and
the Administrative Agent that LIBOR Market Index Loans are again available to be
made by such Lender, and (c) if such Lender so requests by notice to the
Borrower and the Administrative Agent, all LIBOR Market Index Loans of such
Lender then outstanding shall be automatically converted into ABR Loans on the
date specified by such Lender in such notice.

2.18    Amendment to Section 8.01(m) of the Credit Agreement. Section 8.01(m) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(m)      Issuance of Permitted Senior Unsecured Notes. In the event the Parent
or the Borrower intends to issue Permitted Senior Unsecured Notes, prior written
notice of such intended offering of such Permitted Senior Unsecured Notes, the
amount thereof, and the anticipated date of closing and promptly when available
will furnish a copy of the preliminary offering memorandum (if any) and the
final offering memorandum (if any).

2.19    Deletion of Section 8.01(t) of the Credit Agreement. Section 8.01(t) of
the Credit Agreement is hereby deleted in its entirety.

2.20    Deletion of Section 8.18 of the Credit Agreement. Section 8.18 of the
Credit Agreement is hereby deleted in its entirety.

 

Page 13



--------------------------------------------------------------------------------

2.21    Deletion of Section 9.01(c) of the Credit Agreement. Section 9.01(c) of
the Credit Agreement is hereby deleted in its entirety.

2.22    Amendment to Section 9.02 of the Credit Agreement. Clauses (f), (g), and
(h) of Section 9.02 of the Credit Agreement are hereby deleted and replaced with
the following:

(f)      Debt under the Permitted Senior Unsecured Notes and guarantees thereof
by any Loan Party; and

(g)      other Debt not to exceed $15,000,000 in the aggregate at any one time
outstanding.

2.23    Amendments to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended by (a) amending and restating clause
(d) thereof to read in its entirety as “(d) [reserved.]” and (b) deleting the
reference to “(other than Liens securing the Indebtedness, Excepted Liens and
Liens permitted by Section 9.03(d))” contained in the last paragraph of such
Section and inserting in lieu thereof a reference to “(other than Liens securing
the Indebtedness and Excepted Liens)”.

2.24    Amendment to Section 9.04(b) of the Credit Agreement. Section 9.04(b) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

(b)      Repayment of Permitted Senior Unsecured Notes; Amendment of Terms of
Permitted Senior Unsecured Notes Documents. The Borrower will not, and will not
permit any other Loan Party to, prior to the date that is 180 days after the
Maturity Date:

 (i)      call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Unsecured Notes, except that, so long as no Default exists, the
Borrower may, substantially contemporaneously with its receipt of any cash
proceeds from (A) any issuance of Permitted Senior Unsecured Notes or (B) any
sale of Equity Interests in the Borrower or the Parent (other than Disqualified
Capital Stock), prepay or otherwise Redeem Permitted Senior Unsecured Notes in
an amount equal to the amount of the net cash proceeds of such issuance of
Permitted Senior Unsecured Notes or such sale of Equity Interests of the
Borrower or the Parent; or

 (ii)      amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Senior Unsecured Notes Documents (except to the extent a new issuance
of Permitted Senior Unsecured Notes, the proceeds of which were used to Redeem
existing Permitted Senior Unsecured Notes pursuant to the foregoing clause (i),
would be permitted to have such terms as so amended, modified, waived or
otherwise changed) if the effect thereof would be to (A) shorten its maturity or
average life, (B) increase the amount of any payment of principal thereof,
(C) increase the rate or shorten any period for payment of interest thereon, or
(D) modify or amend covenants or events of default such that

 

Page 14



--------------------------------------------------------------------------------

the resulting covenants and events of default in respect thereof, taken as a
whole, are more restrictive with respect to the Loan Parties than the covenants
and Events of Default in this Agreement without this Agreement being
contemporaneously amended to add similar provisions (as determined in good faith
by senior management of the General Partner).

2.25     Amendment to Section 9.16 of the Credit Agreement. Section 9.16 of the
Credit Agreement is hereby amended to delete the phrase “or contracts,
agreements or understandings creating Liens permitted by Section 9.03(d)” from
such Section.

2.26     Amendments to Section 9.18 of the Credit Agreement.

  (a)     Clause (a)(i) of Section 9.18 of the Credit Agreement is hereby
amended by deleting the reference to “25%” contained in such clause and
inserting in lieu thereof a reference to “40%”.

  (b)     Clause (a)(ii) of Section 9.18 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

  (ii)     Swap Agreements that would be permitted by clause (i) hereof
pertaining to Oil and Gas Properties to be acquired pursuant to a Specified
Acquisition; provided that Swap Agreements pursuant to this Section 9.18(a)(ii)
must be Liquidated upon the earlier to occur of: (A) the date that is 90 days
after the execution of the purchase and sale agreement relating to the Specified
Acquisition to the extent that such Specified Acquisition has not been
consummated by such date, (B) any Loan Party knows with reasonable certainty
that the Specified Acquisition will not be consummated, and (C) in the case of
any Affiliated Acquisition, the date that is 20 days following the date any Loan
Party enters into any such Swap Agreement with respect to the expected
production from the Oil and Gas Properties to be acquired in such Affiliated
Acquisition if, as of such date, no binding and enforceable purchase and sale
agreement has been entered into by and between a Loan Party and an Affiliate
thereof (other than another Loan Party) with respect to such Affiliated
Acquisition,

2.27     Amendment to Section 10.01(d) of the Credit Agreement. Section 10.01(d)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

    (d)     any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.01(i), Section 8.01(n),
Section 8.02, Section 8.03, Section 8.14, Section 8.15 or in Article IX of this
Agreement.

2.28     Amendment to Section 10.01(l) of the Credit Agreement. Section 10.01(l)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

    (l)     the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against

 

Page 15



--------------------------------------------------------------------------------

any Loan Party party thereto, or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any
material part of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any other
Loan Party or any of their Affiliates shall so state in writing;

2.29     Amendment to Section 11.10 of the Credit Agreement. The first sentence
of Section 11.10 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

    Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to release (a) any collateral that is permitted to be sold or released pursuant
to the terms of the Loan Documents and (b) any Guarantor if 100% of the Equity
Interests in such Guarantor are sold in a transaction permitted under the Loan
Documents.

2.30     Amendment to Section 11.12 of the Credit Agreement. Section 11.12 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

    Section 11.12 Intercreditor Agreements. The Lenders hereby authorize the
Administrative Agent to enter into any intercreditor agreement with any Secured
Swap Provider and to amend any such agreements in accordance with the provisions
of Section 12.02. Each Lender (by receiving the benefits thereunder and of the
collateral pledged pursuant to the Security Instruments) agrees that the terms
of each such intercreditor agreement shall be binding on such Lender and its
successors and assigns, as if it were a party thereto.

2.31     Amendments to Section 12.02(b) of the Credit Agreement.

  (a)     Clause (i) of Section 12.02(b) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

(i)     increase the Commitment, Elected Commitment or the Maximum Credit Amount
of any Lender without the written consent of such Lender,

  (b)     Clause (ix) of Section 12.02(b) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

  (ix)     release any Guarantor (except as set forth in Section 11.10 or in the
Guaranty Agreement), release all or substantially all of the collateral (other
than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender
(other than any Defaulting Lender), or

2.32     Amendments to Section 12.04 of the Credit Agreement.

 

Page 16



--------------------------------------------------------------------------------

(a)     Clause (b)(ii) of Section 12.04 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of Clause (D) therein and
restating clause (E) and inserting a clause (F) therein such that clauses
(E) and (F) read in full as follows:

(E)     in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Parent, any Affiliate of the Parent or a
natural person; and

(F)     the Applicable Percentage of Maximum Credit Amount and Elected
Commitment assigned are equal.

(b)     The first two sentences of clause (b)(iv) of Section 12.04 of the Credit
Agreement are hereby amended and restated in their entirety to read in full as
follows:

(iv)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount and Elected Commitment
of, and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

(c)     The first sentence of clause (c)(i) of Section 12.04 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(i)     Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
Person (other than the Parent, any Affiliate of the Parent or a natural person)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement

2.33     Replacement of Annex I. Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement.

 

Page 17



--------------------------------------------------------------------------------

2.34     Replacement of Exhibit B. Exhibit B to the Credit Agreement is hereby
replaced in its entirety with Exhibit B attached hereto and Exhibit B attached
hereto shall be deemed to be attached as Exhibit B to the Credit Agreement.

2.35     Amendment to Exhibit C. Clause (iii) in Exhibit C to the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

   (iii)     The resulting Borrowing is to be [an ABR Borrowing] [a LIBOR Market
Index Borrowing] [a Eurodollar Borrowing][; and]

2.36     New Exhibits. Exhibit H and Exhibit I attached hereto are hereby added
as Exhibit H and Exhibit I to the Credit Agreement and Exhibit H and Exhibit I
attached hereto shall be deemed to be attached as Exhibit H and Exhibit I to the
Credit Agreement, respectively.

Section 3.     Borrowing Base Increase upon Consummation of each of the Subject
Acquisitions. In reliance on the representations, warranties, covenants and
agreements contained in this Sixth Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 5 hereof, the Loan Parties,
Administrative Agent, and Lenders hereby agree that the Borrowing Base shall be
redetermined and automatically increased to an amount equal to the sum of
(x) the Borrowing Base in effect immediately prior to giving effect to the
increase in the Borrowing Base provided for in this Section 3 plus
(y) $440,000,000, which increase is to be effective immediately prior to the
consummation of each of the Subject Acquisitions on the Subject Acquisition
Closing Date. The Borrowing Base shall remain at such level until the next
Scheduled Redetermination, the next Interim Redetermination or other adjustment
to the Borrowing Base thereafter, whichever occurs first pursuant to the Credit
Agreement as amended hereby. The redetermination of the Borrowing Base provided
for in this Section 3, if it occurs, shall be deemed to be the Scheduled
Redetermination scheduled for on or about October 1, 2013 for purposes of
Section 2.07 of the Credit Agreement. If the conditions to the effectiveness of
the redetermination of the Borrowing Base provided for in this Section 3 that
are set forth in Section 5 hereof are not satisfied on or before October 31,
2013, the Borrower and the Lenders agree that, notwithstanding Section 2.07(b)
of the Credit Agreement to the contrary, the Scheduled Redetermination scheduled
for on or about October 1, 2013 shall occur as soon as reasonably practicable
following October 31, 2013.

Section 4.     Conditions Precedent to this Sixth Amendment. The effectiveness
of the amendments to the Credit Agreement contained in Section 2 and Section 7
hereof, and the increase of the Borrowing Base set forth in Section 3 hereof is
subject to the following:

4.1     The Administrative Agent shall have received counterparts of this Sixth
Amendment from the Loan Parties and each of the Lenders.

4.2     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Sixth Amendment Effective Date.

4.3     The Administrative Agent shall have received duly executed amendments to
the Security Instruments comprised of mortgages and deeds of trust, each in form
and substance reasonably acceptable to the Administrative Agent.

 

Page 18



--------------------------------------------------------------------------------

4.4     The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (a) resolutions of its board of directors (or comparable governing body)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver this Sixth Amendment and to enter into the transactions contemplated
herein, and (b) the Organizational Documents of the Borrower and such Guarantor,
certified as being true and complete.

4.5     The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Loan Parties.

4.6     The Administrative Agent shall have received an opinion of Akin Gump
Strauss Hauer & Feld L.L.P., special counsel to the Loan Parties, in form and
substance reasonably acceptable to the Administrative Agent and its counsel.

4.7     The Administrative Agent shall have received duly executed Notes payable
to each Lender requesting a Note in a principal amount equal to its Maximum
Credit Amount (as amended by Section 2.33 hereof) dated as of the Sixth
Amendment Effective Date.

4.8     The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Sixth Amendment, and such notice shall be conclusive and
binding.

Section 5.     Conditions to Borrowing Base Increase upon Consummation of each
of the Subject Acquisitions. The increase of the Borrowing Base provided for in
Section 3 hereof shall only occur to the extent that each of the following
conditions is satisfied:

5.1     Each of the conditions set forth in Section 4 hereof shall have been
satisfied.

5.2     The closing date of each of the Subject Acquisitions (the “Subject
Acquisition Closing Date”) occurs on or prior to October 31, 2013.

5.3     The Administrative Agent shall have received (a) a certificate of a
Responsible Officer of the Borrower certifying: (i) that the Borrower is
concurrently consummating each of the Subject Acquisitions and directly or
indirectly acquiring all of the Subject Acquisition Assets in accordance with
all Governmental Requirements and the terms of the Subject Acquisition
Documents, with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto and with no provision
of such Subject Acquisition Documents having been waived, amended, supplemented
or otherwise modified in any material respect without the approval of the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed; provided, that, for the avoidance of doubt, it shall be reasonable
for the Administrative Agent to withhold its consent to any such waiver or
amendment that removes any Oil and Gas Properties (other than a waiver or
amendment which removes up to $6,000,000 of Oil and Gas Properties (as
determined by the Administrative Agent) from the Subject Acquisition Assets));
and (ii) as to the final purchase price for each of the Subject Acquisitions
after giving effect to all adjustments as of the Subject Acquisition Closing
Date and specifying, by category, the amount of such adjustments; (b) original
counterparts or

 

Page 19



--------------------------------------------------------------------------------

copies, certified as true and complete by a Responsible Officer of the Borrower,
of each of the Subject Acquisition Documents not previously delivered and
certified to the Administrative Agent, which Subject Acquisition Documents shall
have terms and conditions reasonably satisfactory to the Administrative Agent;
and (c) such other related documents and information as the Administrative Agent
shall have reasonably requested.

5.4     No Default, Event of Default, or Borrowing Base Deficiency exists
immediately prior to or after giving effect to such increase in the Borrowing
Base.

5.5     After giving effect to the Subject Acquisitions and any additional title
information and Security Instruments delivered by the Borrower to the
Administrative Agent in connection therewith, (A) the Administrative Agent shall
have received title information satisfactory to it on at least 80% of the total
value of the Oil and Gas Properties evaluated in the most recent Reserve Report
(as supplemented by any applicable Reserve Reports relating to the Subject
Acquisition Assets) and (B) the Mortgaged Properties shall represent at least
80% of the total value of the Oil and Gas Properties evaluated in the most
recent Reserve Report (as supplemented by any applicable Reserve Reports
relating to the Subject Acquisition Assets).

5.6     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Subject Acquisition Closing Date including,
without limitation, a Commitment increase fee for the benefit of each Increasing
Lender (as defined below), in an amount for each such Increasing Lender equal to
forty-five (45) basis points (0.45%) of the amount of such Increasing Lender’s
Increased Commitment (as defined below). As used herein, “Increasing Lender”
means each Lender (including the New Lenders) whose Commitment after giving
effect to Section 3 and Section 7 hereof exceeds such Lender’s Commitment, if
any, that was in effect on March 28, 2013 (after giving effect to the increase
in the Borrowing Base to $580,000,000 on such date), and “Increased Commitment”
means the amount of such excess.

5.7     The Administrative Agent shall be satisfied with the environmental
condition of the Subject Acquisition Assets.

5.8     The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that, concurrently with the funding of
any Loans on the Subject Acquisition Closing Date and application of the
proceeds thereof, (a) any amounts due under any existing credit facilities of
the Subject Acquisition Loan Parties (other than Prospect Energy and the Tanos
Entities) and the Subject Acquisition Merger Entities have been paid in full,
(b) all commitments to lend under such credit facilities have been terminated,
(c) Prospect Energy and the Tanos Entities shall each have been released from
all obligations as “Guarantors” under any applicable credit facilities of their
respective corporate parents, (d) to the extent necessary, all Swap Agreements
constituting part of the Subject Acquisition Assets have been novated on terms
and conditions reasonably acceptable to the Administrative Agent and (e) all
Liens encumbering (i) the Equity Interests in the Subject Acquisition Loan
Parties and the Subject Acquisition Merger Entities, (ii) the Subject
Acquisition Assets, and (iii) all other Property of the Subject Acquisition Loan
Parties and the Subject Acquisition Merger Entities will be released (other than
the Liens securing the Indebtedness and created pursuant to the Security
Instruments and Excepted Liens identified in clauses (a) to (d) and (f) of the
definition thereof, subject to the provisos at the end of such definition).

 

Page 20



--------------------------------------------------------------------------------

5.9       The Administrative Agent shall have received (a) such duly executed
Security Instruments including, without limitation, such supplements and
amendments to the Security Agreement and the Guaranty Agreement as necessary
pursuant to which (i) each Subject Acquisition Loan Party becomes a Guarantor,
(ii) each Subject Acquisition Loan Party grants to the Administrative Agent a
perfected, first-priority security interest in substantially all of the material
tangible and intangible personal property assets owned by it, (iii) the Loan
Parties grant to the Administrative Agent a perfected, first-priority security
interest in the Equity Interests in each Subject Acquisition Loan Party owned by
each such Loan Party, (b) evidence of the consummation of the Subject
Acquisition Closing Date Mergers, and (c) such other stock certificates, stock
powers, closing documents, certificates, authorizing resolutions, Organizational
Documents and legal opinions, in each case as shall be reasonably requested by,
and in form and substance reasonably satisfactory to, the Administrative Agent.

5.10     The Administrative Agent shall have received duly executed Notes
payable to each Lender requesting a Note in a principal amount equal to its
Maximum Credit Amount (as amended by Section 7 hereof) dated as of the Subject
Acquisition Closing Date.

5.11     The Administrative Agent shall have received such other documents as
the Administrative Agent or counsel to the Administrative Agent may reasonably
request.

Section 6.     Return of Promissory Notes. Promptly upon receipt of any
replacement Note under Section 5.10 hereof, each Lender shall return to the
Administrative Agent (for delivery to the Borrower for cancellation) any other
Note in such Lender’s possession that was previously delivered to such Lender
under the Credit Agreement.

Section 7.     Amendment to Annex I of the Credit Agreement as of Subject
Acquisition Closing Date. In reliance on the representations, warranties,
covenants and agreements contained in this Sixth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof,
effective as of the Subject Acquisition Closing Date, Annex I to the Credit
Agreement shall be automatically replaced in its entirety with Annex I-A
attached hereto (without any further action required by any party) and Annex I-A
attached hereto shall be deemed to be attached as Annex I to the Credit
Agreement. After giving effect to this Section 7 and any Borrowings made on the
Subject Acquisition Closing Date, (a) each Lender who holds Loans in an
aggregate amount less than its Applicable Percentage (after giving effect to
this Section 7) of all Loans shall advance new Loans which shall be disbursed to
the Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of all
Loans, (b) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage (after giving
effect to this Section 7), (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Section 7) of the aggregate Revolving Credit Exposure of all Lenders and
(d) the Borrower shall be required to make any break-funding payments required
under Section 5.02 of the Credit Agreement resulting from the Loans and
adjustments described in this Section 7.

 

Page 21



--------------------------------------------------------------------------------

Section 8.     New Lenders. Each New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement as amended
hereby, to the same extent as if such New Lender were an original signatory
thereto. Each New Lender hereby appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as amended hereby as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto. Each New Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Sixth Amendment, to consummate the
transactions contemplated hereby and to become a party to, and a Lender under,
the Credit Agreement as amended hereby, (b) it has received a copy of the Credit
Agreement and copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Sixth Amendment and to become a Lender on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Sixth
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder. If the Subject Acquisition
Closing Date does not occur, and the conditions set forth in Section 5 hereof
are not satisfied, in each case, on or prior to October 31, 2013, any New Lender
with a Maximum Credit Amount of $0.00 shall automatically cease to be a Lender
for all purposes under the Credit Agreement and the other Loan Documents as of
November 1, 2013.

Section 9.     Representations and Warranties; Etc. Each Loan Party hereby
affirms: (a) that as of the date hereof, all of the representations and
warranties contained in each Loan Document to which such Loan Party is a party
are true and correct in all material respects as though made on and as of the
date hereof (unless made as of a specific earlier date, in which case, was true
as of such date and except to the extent that any such representation and
warranty is qualified by materiality, in which case such representation and
warranty shall continue to be true and correct in all respects), (b) no Defaults
exist under the Loan Documents or will, after giving effect to this Sixth
Amendment, exist under the Loan Documents and (c) no Material Adverse Effect has
occurred.

Section 10.     Miscellaneous.

10.1     Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Sixth Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Sixth Amendment.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

10.2     Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Sixth Amendment,
(b) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party,

 

Page 22



--------------------------------------------------------------------------------

as amended hereby, (c) acknowledges, renews and extends its continued liability
under the Guaranty Agreement and the other Loan Documents to which it is a
party, as amended hereby and (d) agrees that its guarantee under the Guaranty
Agreement and the other Loan Documents to which it is a party remains in full
force and effect with respect to the Indebtedness, as amended hereby.

10.3     Counterparts. This Sixth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

10.4     No Oral Agreement. THIS WRITTEN SIXTH AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

10.5     Governing Law. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.6     Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

10.7     Severability. Any provision of this Sixth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.8     Successors and Assigns. This Sixth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[signature pages follow]

 

Page 23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:    

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

                   By:      

Memorial Production Partners LP, its sole member

      By:  

Memorial Production Partners GP LLC, its general partner

        By:   /s/ Andrew J. Cozby         Name:   Andrew J. Cozby         Title:
 

Vice President & Chief Financial

Officer

GUARANTORS:

    MEMORIAL PRODUCTION PARTNERS LP, a Delaware limited partnership       By:  

Memorial Production Partners GP LLC, its general partner

        By:   /s/ Andrew J. Cozby         Name:   Andrew J. Cozby         Title:
 

Vice President & Chief Financial

Officer

   

COLUMBUS ENERGY, LLC,

a Delaware limited liability company

      By:  

Memorial Production Operating LLC, its sole member

      By:  

Memorial Production Partners LP, its sole member

      By:  

Memorial Production Partners GP LLC, its general partner

        By:   /s/ Andrew J. Cozby         Name:   Andrew J. Cozby         Title:
 

Vice President & Chief Financial

Officer

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

WHT ENERGY PARTNERS LLC, a Delaware limited liability company               
By:        

Memorial Production Operating LLC, its sole member

  By:  

Memorial Production Partners LP, its sole member

  By:  

Memorial Production Partners GP LLC, its general partner

    By:  

/s/ Andrew J. Cozby

    Name:    Andrew J. Cozby     Title:  

Vice President & Chief Financial Officer

RISE ENERGY OPERATING, LLC, a Delaware limited liability company   By:  

Memorial Production Operating LLC, its sole member

  By:  

Memorial Production Partners LP, its sole member

  By:  

Memorial Production Partners GP LLC, its general partner

    By:  

/s/ Andrew J. Cozby

    Name:   Andrew J. Cozby     Title:  

Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

RISE ENERGY MINERALS, LLC, a Delaware limited liability company               
By:        

Rise Energy Operating, LLC, its sole member

  By:  

Memorial Production Operating LLC, its sole member

  By:  

Memorial Production Partners LP, its sole member

  By:  

Memorial Production Partners GP LLC, its general partner

    By:  

/s/ Andrew J. Cozby

    Name:    Andrew J. Cozby     Title:  

Vice President & Chief Financial Officer

RISE ENERGY BETA, LLC, a Delaware limited liability company   By:  

Rise Energy Operating, LLC, its sole member

  By:  

Memorial Production Operating LLC, its sole member

  By:  

Memorial Production Partners LP, its sole member

  By:  

Memorial Production Partners GP LLC, its general partner

    By:  

/s/ Andrew J. Cozby

    Name:   Andrew J. Cozby     Title:  

Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

MEMORIAL PRODUCTION FINANCE

CORPORATION, a Delaware corporation

  By:  

/s/ Andrew J. Cozby

  Name:   Andrew J. Cozby   Title:  

Vice President & Chief Financial Officer

WHT CARTHAGE LLC, a Delaware limited liability company   By:      

WHT Energy Partners LLC, its sole member

  By:  

Memorial Production Operating LLC, its sole member

  By:  

Memorial Production Partners LP, its sole member

  By:  

Memorial Production Partners GP LLC, its general partner

    By:  

/s/ Andrew J. Cozby

    Name:   Andrew J. Cozby     Title:  

Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and a Lender

By:

 

/s/ Shiloh Davila

Name:  Shiloh Davila

Title:    Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:

   

JPMORGAN CHASE BANK, N.A., as a Lender

   

By:

 

/s/ Ryan Aman

   

Name: Ryan Aman

   

Title: Authorized Officer

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:

   

CITIBANK, N.A., as a Lender

   

By:

 

/s/ Peter Kardos

   

Name: Peter Kardos

   

Title: Vice-President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:

   

COMERICA BANK, as a Lender

   

By:

 

/s/ Jeff Treadway

   

Name: Jeff Treadway

   

Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

ROYAL BANK OF CANADA, as a Lender

    By:  

/s/ Mark Lumpkin, Jr.

   

Name: Mark Lumpkin, Jr.

   

Title: Authorized Signatory

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

    By:  

/s/ Sanjay Remond

   

Name: Sanjay Remond

   

Title: Director

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

U.S. BANK NATIONAL ASSOCIATION, as a Lender

    By:  

/s/ John C. Lozano

   

Name: John C. Lozano

   

Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     UNION BANK, N.A., as a Lender     By:  

/s/ Haylee Dallas

   

Name: Haylee Dallas

   

Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC, as a Lender     By:  

/s/ Sreedhar R. Kona

   

Name: Sreedhar R. Kona

   

Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as a Lender     By:  

/s/ Elizabeth Gallagher

   

Name: Elizabeth Gallagher

   

Title: Assistant Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     NATIXIS, as a Lender     By:  

/s/ Louis P. Laville III

   

Name: Louis P. Laville III

   

Title: Managing Director

    By:  

/s/ Stuart Murray

   

Name: Stuart Murray

   

Title: Managing Director

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

AMEGY BANK NATIONAL ASSOCIATION, as a Lender

    By:  

/s/ Kevin A. James

   

Name: Kevin A. James

   

Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

    By:  

/s/ Sharada Manne

   

Name: Sharada Manne

   

Title: Managing Director

    By:  

/s/ Michael Willis

   

Name: Michael Willis

   

Title: Managing Director

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     ING CAPITAL LLC, as a Lender     By:  

/s/ Juli Bieser

   

Name: Juli Bieser

   

Title: Director

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     REGIONS BANK, as a Lender     By:  

/s/ Daniel G. Steele

    Name: Daniel G. Steele     Title: Senior Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     SOVEREIGN BANK, N.A. as a Lender     By:  

/s/ Puiki Lok

    Name: Puiki Lok     Title: Vice President     By:  

/s/ Vaughn Buck

    Name: Vaughn Buck     Title: Executive Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

GOLDMAN SACHS BANK USA, as a Lender

    By:  

/s/ Mark Walton

    Name: Mark Walton     Title: Authorized Signatory

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

BRANCH BANKING AND TRUST COMPANY, as a Lender

    By:  

/s/ James Giordano

    Name: James Giordano     Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     COMPASS BANK, as a Lender     By:  

/s/ Ian Payne

    Name: Ian Payne     Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:    

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

    By:   /s/ Trudy Nelson     Name: Trudy Nelson     Title: Managing Director  
  By:   /s/ Daria Mahoney     Name: Daria Mahoney     Title: Executive Director

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     UBS LOAN FINANCE LLC, as a Lender     By:   /s/ Lana Gifas     Name:
Lana Gifas     Title: Director     By:   /s/ Joselin Fernandes     Name: Joselin
Fernandes     Title: Associate Director

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

Annex I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

Aggregate Maximum Credit Amounts and Elected Commitments

 

Name of Lender  

Applicable

Percentage

 

Maximum Credit

Amount

 

Elected

Commitment

Wells Fargo Bank, National Association   12.50000000%   $250,000,000.00  
$60,000,000.00 JPMorgan Chase Bank, N.A.   12.50000000%   $250,000,000.00  
$60,000,000.00 The Royal Bank of Scotland plc   7.75862069%   $155,172,413.82  
$37,241,379.30 Comerica Bank   7.75862069%   $155,172,413.82   $37,241,379.30
Union Bank, N.A.   7.75862069%   $155,172,413.82   $37,241,379.30 Royal Bank of
Canada   7.75862069%   $155,172,413.82   $37,241,379.30 Citibank, N.A.  
7.75862069%   $155,172,413.82   $37,241,379.30 Natixis   5.60344828%  
$112,068,965.50   $26,896,551.73 Barclays Bank PLC   5.60344828%  
$112,068,965.50   $26,896,551.73 Bank of America, N.A.   5.60344828%  
$112,068,965.50   $26,896,551.73 U.S. Bank National Association   5.60344828%  
$112,068,965.50   $26,896,551.73 Amegy Bank National Association   2.58620690%  
$51,724,137.92   $12,413,793.11 Credit Agricole Corporate and Investment Bank  
2.58620690%   $51,724,137.92   $12,413,793.11 ING Capital LLC   2.58620690%  
$51,724,137.92   $12,413,793.11 Regions Bank   2.58620690%   $51,724,137.92  
$12,413,793.11 Sovereign Bank, N.A.   2.58620690%   $51,724,137.92  
$12,413,793.11 Goldman Sachs Bank USA   0.86206897%   $17,241,379.30  
$4,137,931.03 Branch Banking and Trust Company   0.00000000%   $0.00   $0.00
Compass Bank   0.00000000%   $0.00   $0.00 Canadian Imperial Bank of Commerce,
New York Branch   0.00000000%   $0.00   $0.00 UBS Loan Finance LLC   0.00000000%
  $0.00   $0.00 TOTAL   100.00%   $2,000,000,000.00   $480,000,000.00



--------------------------------------------------------------------------------

Annex I-A

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender   Applicable
Percentage   Maximum Credit Amount   Elected Commitment Wells Fargo Bank,
National Association   10.32608697%   $206,521,739.13   $95,000,000.00 JPMorgan
Chase Bank, N.A.   10.32608697%   $206,521,739.13   $95,000,000.00 The Royal
Bank of Scotland plc   5.97826087%   $119,565,217.39   $55,000,000.00 Comerica
Bank   5.97826087%   $119,565,217.39   $55,000,000.00 Union Bank, N.A.  
5.97826087%   $119,565,217.39   $55,000,000.00 Royal Bank of Canada  
5.97826087%   $119,565,217.39   $55,000,000.00 Citibank, N.A.   5.97826087%  
$119,565,217.39   $55,000,000.00 Barclays Bank PLC   5.97826087%  
$119,565,217.39   $55,000,000.00 Bank of America, N.A.   5.97826087%  
$119,565,217.39   $55,000,000.00 Natixis   4.02173913%   $80,434,782.61  
$37,000,000.00 U.S. Bank National Association   4.02173913%   $80,434,782.61  
$37,000,000.00 Credit Agricole Corporate and Investment Bank   4.02173913%  
$80,434,782.61   $37,000,000.00 ING Capital LLC   4.02173913%   $80,434,782.61  
$37,000,000.00 Regions Bank   4.02173913%   $80,434,782.61   $37,000,000.00
Amegy Bank National Association   2.71739130%   $54,347,826.09   $25,000,000.00
Sovereign Bank, N.A.   2.71739130%   $54,347,826.09   $25,000,000.00 Branch
Banking and Trust Company   2.71739130%   $54,347,826.09   $25,000,000.00
Compass Bank   2.71739130%   $54,347,826.09   $25,000,000.00 Canadian Imperial
Bank of Commerce, New York Branch   2.71739130%   $54,347,826.09  
$25,000,000.00 UBS Loan Finance LLC   2.71739130%   $54,347,826.09  
$25,000,000.00 Goldman Sachs Bank USA   1.08695652%   $21,739,130.42  
$10,000,000.00 TOTAL   100.00%   $2,000,000,000.00   $920,000,000.00



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[[                    ]], 20[        ]

Memorial Production Operating LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Credit Agreement dated as of
December 14, 2011 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent and the other agents
and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:

(i)          Aggregate amount of the requested Borrowing is
$[                    ];

(ii)         Date of such Borrowing is [                    ], 20[        ];

(iii)        Requested Borrowing is to be [an ABR Borrowing] [a LIBOR Market
Index Borrowing] [a Eurodollar Borrowing];

(iv)        In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                    ];

(v)         Amount of Borrowing Base in effect on the date hereof is
$[                    ] and the Aggregate Elected Commitment Amounts in effect
on the date hereof is $[                    ];

(vi)        Total Revolving Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Loans and total LC Exposure) is
$[                    ]; and

(vii)        Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[                    ]; and

(viii)      Location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

 

Exhibit B - 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that all conditions precedent to such
Borrowing set forth in Section 6.02 of the Credit Agreement including, without
limitation, the absence of any Default at the time of and immediately after
giving effect to such Borrowing, are satisfied and that the Borrower is entitled
to receive the requested Borrowing under the terms and conditions of the Credit
Agreement.

 

 

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

   

      By:    

 

Memorial Production Partners LP,

its sole member

   

      By:    

 

Memorial Production Partners GP LLC,

its general partner

     

By:                                                                      
        

     

Name:                                                                          

     

Title:                                                                      
     

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

[            ], 20[    ]

 

To:

Wells Fargo Bank, National Association, as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Credit Agreement, dated as of December 14, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning given to such terms in the Credit Agreement.

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [            ], 20[    ]
(the “Increase Effective Date”) from $[            ] to $[            ] and
(b) that it shall continue to be a party in all respects to the Credit Agreement
and the other Loan Documents.

With reference to Section 2.06(c)(ii)(D) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  [  ]

There are, or if the Increase Effective Date is after the date hereof, there
will be no Eurodollar Borrowings outstanding on the Increase Effective Date.

 

  [  ]

There are, or if the Increase Effective Date is after the date hereof, there
will be Eurodollar Borrowings outstanding on the Increase Effective Date and the
Borrower will pay any compensation required by Section 5.02 of the Credit
Agreement on the Increase Effective Date.

 

 

Very truly yours,

 

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

   

      By:    

 

Memorial Production Partners LP,

its sole member

   

      By:    

 

Memorial Production Partners GP LLC,

its general partner

     

By:                                                                      
        

     

Name:                                                                          

     

Title:                                                                      
     

 

Exhibit H - 1



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:                                                                    
Name:                                                              
Title:                                                                 

 

 

Accepted and Agreed:

[Name of Increasing Lender]

 

By:                                                                    
Name:                                                              
Title:                                                                 

 

Exhibit H - 2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADDITIONAL LENDER CERTIFICATE

[            ], 20[    ]

 

To:

Wells Fargo Bank, National Association,

  

as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Credit Agreement, dated as of December 14, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [                    ],
20[    ] (the “Additional Lender Effective Date”) with a Maximum Aggregate
Credit Amount of $[                ] and an Elected Commitment of
$[            ] and (b) that it shall be a party in all respects to the Credit
Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(f) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
[Borrower/Additional Lender] shall pay the processing and recordation fee
payable to the Administrative Agent pursuant to Section 2.06(c)(ii)(G) of the
Credit Agreement.

With reference to Section 2.06(c)(ii)(D) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  [  ]

There are, or if the Additional Lender Effective Date is after the date hereof,
there will be no Eurodollar Borrowings outstanding on the Additional Lender
Effective Date.

[  ]         There are, or if the Additional Lender Effective Date is after the
date hereof, there will be Eurodollar Borrowings outstanding on the Additional
Lender Effective Date and the Borrower will pay any compensation required by
Section 5.02 of the Credit Agreement on the Additional Lender Effective Date.

 

Exhibit I - 1



--------------------------------------------------------------------------------

 

Very truly yours,

 

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

   

      By:    

 

Memorial Production Partners LP,

its sole member

   

      By:    

 

Memorial Production Partners GP LLC,

its general partner

     

By:                                                                      
        

     

Name:                                                                          

     

Title:                                                                      
     

 

Exhibit I - 2



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:                                                                    
Name:                                                              
Title:                                                                 

Accepted and Agreed:

[Additional Lender]

 

By:                                                                    
Name:                                                              
Title:                                                                 

 

Exhibit I - 3



--------------------------------------------------------------------------------

Schedule 1

Certain Defined Terms

“Boaz Acquisition” means the Borrower’s (a) direct acquisition of all of the
Equity Interests in Boaz Energy, LLC, a Delaware limited liability company, and
(b) indirect acquisition of all of the Boaz Assets, in each case pursuant to the
Boaz Acquisition Agreement.

“Boaz Acquisition Agreement” means the Purchase and Sale Agreement dated as of
July 15, 2013 between Boaz Energy Partners, LLC, a Delaware limited liability
company, as seller, and the Borrower, as buyer.

“Boaz Assets” means, collectively, the Oil and Gas Properties listed on Exhibit
A, Exhibit B and Exhibit D of the Boaz Acquisition Agreement, and the Swap
Agreements listed on Exhibit E of the Boaz Acquisition Agreement.

“Crown Acquisition” means the Borrower’s (a) direct acquisition of all of the
Equity Interests in Crown Energy Partners, LLC, a Delaware limited liability
company, and (b) indirect acquisition of all of the Crown Assets, in each case
pursuant to the Crown Acquisition Agreement.

“Crown Acquisition Agreement” means the Purchase and Sale Agreement dated as of
July 15, 2013 between Crown Energy Partners Holdings, LLC, a Delaware limited
liability company, as seller, and the Borrower, as buyer.

“Crown Assets” means, collectively, the Oil and Gas Properties listed on Exhibit
A, Exhibit B and Exhibit D of the Crown Acquisition Agreement, and the Swap
Agreements listed on Exhibit E of the Crown Acquisition Agreement.

“MRD Operating Acquisition” means the Borrower’s acquisition of all of the MRD
Operating Assets pursuant to the MRD Operating Acquisition Agreement.

“MRD Operating Acquisition Agreement” means the Purchase and Sale Agreement
dated as of July 15, 2013 among Memorial Resource Development LLC, a Delaware
limited liability company, MRD Operating LLC, a Delaware limited liability
company, as seller, and the Borrower, as buyer.

“MRD Operating Assets” means, collectively, the Oil and Gas Properties listed on
Exhibit A and Exhibit B of the MRD Operating Acquisition Agreement.

“Propel Acquisition” means the Borrower’s (a) direct acquisition of all of the
Equity Interests in Propel SPV and (b) indirect acquisition of (i) all of the
Equity Interests in Propel Energy Services, LLC, a Delaware limited liability
company, and (ii) all of the Propel Assets, in each case pursuant to the Propel
Acquisition Agreement.



--------------------------------------------------------------------------------

“Propel Acquisition Agreement” means the Purchase and Sale Agreement dated as of
July 15, 2013 between Propel Energy, LLC, a Delaware limited liability company,
as seller, and the Borrower, as buyer.

“Propel Assets” means, collectively, the Oil and Gas Properties listed on
Exhibit A, Exhibit B and Exhibit D of the Propel Acquisition Agreement, and the
Swap Agreements listed on Exhibit E of the Propel Acquisition Agreement.

“Propel SPV” means the wholly-owned subsidiary of Propel Energy, LLC, a Delaware
limited liability company, that is to be formed pursuant to Section 6.9 of the
Propel Acquisition Agreement.

“Prospect Acquisition” means the Borrower’s (a) direct acquisition of all of the
Equity Interests in Prospect Energy and (b) indirect acquisition of all of the
Prospect Assets, in each case pursuant to the Prospect Acquisition Agreement.

“Prospect Acquisition Agreement” means the Purchase and Sale Agreement dated as
of July 15, 2013 among Memorial Resource Development LLC, a Delaware limited
liability company, Black Diamond Minerals, LLC, a Delaware limited liability
company, as seller, and the Borrower, as buyer.

“Prospect Assets” means, collectively, the Oil and Gas Properties listed on
Exhibit A and Exhibit B of the Prospect Acquisition Agreement, and all of the
Swap Agreements to which Prospect Energy is a party.

“Prospect Energy” means Prospect Energy, LLC, a Colorado limited liability
company.

“Stanolind Acquisition” means the Borrower’s (a) direct acquisition of all of
the Equity Interests in the Stanolind SPV, and (b) indirect acquisition of all
of the Stanolind Assets, in each case pursuant to the Stanolind Acquisition
Agreement.

“Stanolind Acquisition Agreement” means the Purchase and Sale Agreement dated as
of July 15, 2013 between Stanolind Oil and Gas LP, a Texas limited partnership,
as seller, and the Borrower, as buyer.

“Stanolind Assets” means, collectively, the Oil and Gas Properties listed on
Exhibit A, Exhibit B and Exhibit D of the Stanolind Acquisition Agreement, and
the Swap Agreements listed on Exhibit E of the Stanolind Acquisition Agreement.

“Stanolind SPV” means the wholly-owned subsidiary of Stanolind Oil and Gas LP, a
Texas limited partnership, that is to be formed pursuant to Section 6.9 of the
Stanolind Acquisition Agreement.

“Subject Acquisition Agreements” means, collectively, the Boaz Acquisition
Agreement, the Crown Acquisition Agreement, the MRD Operating Acquisition
Agreement, the Propel Acquisition Agreement, the Prospect Acquisition Agreement,
the Stanolind Acquisition Agreement and the Tanos Acquisition Agreement, and
“Subject Acquisition Agreement” means any of them individually.



--------------------------------------------------------------------------------

“Subject Acquisition Assets” means, collectively, the Boaz Assets, the Crown
Assets, the MRD Operating Assets, the Propel Assets, the Prospect Assets, the
Stanolind Assets and the Tanos Assets.

“Subject Acquisition Documents” means, collectively, the Subject Acquisition
Agreements together with all agreements, instruments, bills of sale,
assignments, and documents executed in connection therewith.

“Subject Acquisition Loan Parties” means, collectively, (a) Tanos Midstream,
LLC, a Texas limited liability company that will be changing its name to
Memorial Midstream LLC contemporaneously with the closing of the Tanos
Acquisition, (b) Propel Energy Services, LLC, a Delaware limited liability
company that will be changing its name to Memorial Energy Services LLC
contemporaneously with the closing of the Propel Acquisition, and (c) Prospect
Energy, and “Subject Acquisition Loan Party” means any of them individually.

“Subject Acquisitions” means, collectively, the Boaz Acquisition, the Crown
Acquisition, the MRD Operating Acquisition, the Propel Acquisition, the Prospect
Acquisition, the Stanolind Acquisition and the Tanos Acquisition, and “Subject
Acquisition” means any of them individually.

“Tanos Acquisition” means the Borrower’s (a) direct acquisition of all of the
Equity Interests in Tanos Energy and (b) indirect acquisition of (i) all of the
Equity Interests in (A) Tanos Energy Holdings, LLC, a Delaware limited liability
company, (B) Tanos Exploration, LLC, a Texas limited liability company, and
(C) Tanos Midstream, LLC, a Texas limited liability company, and (ii) all of the
Tanos Assets, in each case pursuant to the Tanos Acquisition Agreement.

“Tanos Acquisition Agreement” means the Purchase and Sale Agreement dated as of
July 15, 2013 between Memorial Resource Development LLC, a Delaware limited
liability company, as seller, and the Borrower, as buyer.

“Tanos Assets” means, collectively, the Oil and Gas Properties listed on Exhibit
A and Exhibit B of the Tanos Acquisition Agreement, and all Swap Agreements to
which any Tanos Entity is a party.

“Tanos Entities” means, collectively, Tanos Energy, Tanos Energy Holdings, LLC,
a Delaware limited liability company, Tanos Exploration, LLC, a Texas limited
liability company, and Tanos Midstream, LLC, a Texas limited liability company,
and “Tanos Entity” means any of them individually.